DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeff Klenc on 26 May 2021.  The examiner’s amendments include amending the claim language of independent claim 15.

The application has been amended as follows: 
15. (Currently Amended) An apparatus for protecting an electrical cable assembly including one or more insulated conductors, each insulated conductor consisting of a single outer surrounding layer, the apparatus comprising: an outermost metallic sheath surrounding the electrical cable assembly; the one or more insulated conductors, in which each single outer surrounding layer is in direct contact with the outermost metallic sheath substantially along the length of the electrical cable assembly and the outermost metallic sheath; a grounding conductor contacting at least a portion of the one or more insulated conductors; and a strength enhancer formed of a high molecular weight silicone oil having a concentration by weight of at least 9% or a lubricant material including 0.25- between the insulated conductors and the outermost metallic sheath.

Allowable Subject Matter
Claims 1 – 3 and 6 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 9, 11, 15, 19 and 22, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 9, 11, 15, 19 and 22 with the allowable feature being: an electrical cable having a metallic outermost sheath comprising: a grounding conductor and one insulated conductor, within the metallic outermost sheath; wherein the insulated conductor includes an outer surrounding layer comprising a strength enhancer/lubricant; wherein the outer surrounding layer comprising the strength enhancer/lubricant is formed to maintain the crush and impact resistance as required by UL 1569 second edition, revision of September 10, 1998; and the electrical cable does not comprise a further protective covering between the conductor and the metallic outermost sheath.
One close prior art McAuliffe (US 1,782,787) teaches of  an electrical cable having a metallic outermost sheath, the electrical cable comprising: a grounding conductor and a conductor assembly including at least one insulated conductor, the grounding conductor positioned adjacent to and in contact with at least a portion of the at least one insulated conductor, the grounding conductor and the conductor assembly disposed within the metallic outermost sheath; the outmost outermost surrounding layer being in direct contact with the metallic outermost sheath substantially along the length of the at least one conductor and the metallic outermost sheath; and the electrical cable does not comprise a further protective covering between the conductor and the metallic outermost sheath; however McAuliffe does not teach wherein the insulated conductor includes an outermost surrounding layer comprising a strength enhancer or lubricant, wherein the outermost surrounding layer comprising the strength enhancer is formed to maintain the crush and impact resistance as required by UL 1569 second edition, revision of September 10, 1998.
Another close prior art Kummer (US 2006/0065430 A1) teaches of an electrical cable, the electrical cable comprising: a conductor assembly and at least an insulated conductor disposed, the insulated conductor of a single surrounding layer without an additional protective covering about the single surrounding layer, the single surrounding layer comprising a strength enhancer mixed therein for maintaining a crush and impact resistance of the single surrounding layer of the conductor, the strength enhancer including a lubricant, the single surrounding layer having the strength enhancer mixed therein substantially along the length of the conductor, the strength enhancer comprising silicone oil or erucamide; however Kummer does not teach an metallic outermost sheath; a bare grounding conductor; the single surrounding layer having the strength enhancer or lubricant mixed therein being in direct contact with the metallic outermost sheath substantially along the length of the conductor and the outermost metallic sheath; the strength enhancer comprising a high molecular weight silicone oil having a concentration by weight of at least 9% or including 0.25-0.85% of erucamide and a stearyl erucamide; the combination of the single surrounding layer and the strength enhancer mixed therein replacing any further protective covering between the conductor and the outermost metallic sheath such that the single surrounding layer as part of the conductor maintains the crush and impact resistance as required by UL 1569 second edition, revision of September 10, 1998 without the electrical cable having the further layers between the conductor and the outermost metallic sheath.
Therefore claims 1 – 3 and 6 – 24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896